Citation Nr: 1229574	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  08-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety and depression as secondary to service-connected cervical spine and hypertensive heart disease disabilities.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for diabetes mellitus to include as secondary to service-connected cervical spine and hypertensive heart disease disabilities.

5.  Entitlement to service connection for a sleep disorder to include as secondary to a service-connected cervical strain disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The March 2007 rating decision denied service connection for diabetes mellitus, bilateral carpal tunnel syndrome, a depressive disorder also claimed as an anxiety disorder and PTSD.  The January 2008 rating decision, in part, denied service connection for a sleep disorder.

In April 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  The requested hearing was scheduled for March 20, 2012 but he failed without explanation to appear for the hearing, and he did not request a rescheduled hearing.  His request for a hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for bilateral carpal tunnel syndrome and a sleep disorder, to include as secondary to a service-connected back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  An acquired psychiatric disorder, to include anxiety and depression, was not shown in service or within the first post-service year, has not been shown by competent evidence to be related to a disease or injury of service origin, and is not proximately due to or aggravated by a service-connected disability.

3.  Diabetes did not manifest in service or for many years thereafter, and is not related to service or a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


2.  The Veteran's acquired psychiatric disorder, to include anxiety and depression, was not incurred in, or caused or aggravated by, his military service, a psychosis may not be presumed to have been incurred in service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 3.310 (2011).

3.  Diabetes mellitus was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in an October 2006 letter, prior to the date of the issuance of the appealed March 2007 rating decision.  The October 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's December 2006, January 2007 and May 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 







I.  Entitlement to service connection for PTSD.

Laws and Regulations for PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the veteran's  fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or  threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

Factual Background and Analysis

The Veteran claims that he has PTSD as a result of his service.  Specifically, he contends that his PTSD is the result of a supervisor of his sexually harassing and assaulting him during his service.  He also reported an incident where he witnessed Iraqi soldiers coming to the Kuwaiti border where shots were fired.

The Veteran's service treatment records are negative for complaints or treatments regarding psychiatric complaints or PTSD.

A May 2006 VA psychiatrist noted that the Veteran had no past psychiatric history but was presenting with depressive and PTSD-like symptoms which were long standing but had worsened after recent stressors.  It was noted that the Veteran had multiple medical problems that further contributed to his depression and negatively impacted his functioning.  The diagnosis was major depression, rule out PTSD.

A November 2006 treatment reported a diagnosis of major depression and development of PTSD symptoms.

A December 2006 VA psychiatrist noted that the Veteran carried a diagnosis of PTSD who reacted well to treatment initially but had bogged down and gone back to previous symptoms.

The Veteran underwent a VA mental examination in December 2006.  The diagnosis was depressive disorder not otherwise specified (NOS).  The examiner noted that no other mental condition was diagnosed.

A March 2007 VA treatment noted reported a problem list that included depression and PTSD.

The Veteran underwent a VA examination in May 2011.  The Veteran reported that he had flashbacks and nightmares regarding a situation with a supervisor who sexually harassed and abused him while he was on active duty.  The examiner determined that the Veteran did not meet the DSM-IV stressor criterion and did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Axis I diagnosis was depressive disorder NOS.  The examiner noted that even though the Veteran referred to having some traumatic experiences during his military service, he did not meet the stressor criterion of response or the persistent avoidance of the stimuli associated with the trauma and numbing.  At present time, there was no evidence to fulfill the diagnostic criteria for PTSD.  The contention of whether or not the Veteran's claimed stress was related to his fear of hostile military or terrorist activity was not supported by today's evaluation.  The examiner noted that according to the medical evidence, a revised diagnosis of PTSD was given in the past.  There was however, no evidence between his depressive condition and PTSD.  A review of the claims file and medical records demonstrated that there was no evidence of psychiatric complaints, findings or treatment prior to or during the Veteran's military service.  The Veteran sought psychiatric care initially in 2006 when he described "feeling down" since his discharge and identified stressors such as pain, his mother's death and his son's behavioral problems.

A July 2011 VA treatment note indicated that the Veteran received treatment for his depression NOS.

Considering the claim for service connection for PTSD in light of the above, the Board finds that the claim must be denied on the basis of a lack of a diagnosis of the disorder.

The Board notes that service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Generally, to be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim" McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

In this case, the preponderance of the competent evidence demonstrates that the Veteran does not currently have a diagnosis of PTSD. 

While a December 2006 VA psychiatrist noted that the Veteran carried a diagnosis of PTSD and a March 2007 VA treatment note reported a problem list that included depression and PTSD, the May 2011 VA examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board has afforded more weight to the May 2011 VA examiner's opinion than to the December 2006 VA psychiatrist note and March 2007 VA treatment note.

The VA physician who conducted the May 2011 VA examination clearly had the opportunity to review the Veteran's past medical records including those in which PTSD was considered.  In addition, the examiner provided an in-depth analysis of the Veteran's mental status and explained in detail why the criteria for a diagnosis of PTSD were not met. 

While statements from the Veteran reflects his continued assertion that he has PTSD, the most probative medical evidence does not support his opinion, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.

In sum, there are no medical records after service showing a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV).  Without a diagnosis of the claimed disorder, service connection for that condition must be denied.  For the foregoing reasons, the claim for service connection for PTSD must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 





II.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD to include as secondary to a service-connected cervical spine and hypertensive heart disease disabilities.

Laws and Regulations

Service connection can be granted for certain diseases if manifest to a compensable degree within one year of separation from active service.  Similarly, if psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  These presumptions are rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatment related to a psychiatric disorder.

A May 2006 VA psychiatrist noted that the Veteran had no past psychiatric history but was presenting with depressive and PTSD-like symptoms which were long standing but had worsened after recent stressors.  It was noted that the Veteran had multiple medical problems that further contributed to his depression and negatively impacted his functioning.  The diagnosis was major depression, rule out PTSD.

A November 2006 treatment reported a diagnosis of major depression and development of PTSD symptoms.

The Veteran underwent a VA examination in December 2006.  It was noted that the Veteran was claiming service connection for his major depression and anxiety disorder due to his service-connected cervical spine and service-connected hypertensive heart disease disabilities.  He also claimed major depression, anxiety and PTSD related to his service.  He denied any psychiatric treatment in service.  The examiner determined that the diagnosed depressive disorder NOS was the correct and current neuropsychiatric condition.  He also opined that it should be considered that the Veteran's neuropsychiatric condition was not due to, caused by, the result of, nor was secondary to his service-connected hypertensive heart disease or cervical strain.  The symptomatology described has been a separate diagnostic entity condition and was not related to his medical condition.  The diagnosis was depressive disorder NOS.  

A July 2011 VA treatment note indicated that the Veteran received treatment for his depression NOS.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an acquired psychiatric disability to include as secondary to a service-connected disability is not warranted.

While the Veteran contends that his acquired psychiatric disorder was caused by his back and hypertensive heart disease disabilities, the claim must still fail as the competent medical evidence shows that the Veteran's psychiatric disability is not related to service, to include as secondary to a service-connected disability.  

There is a current diagnosis of depression NOS, depression and anxiety hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding service connection as secondary to his service-connected cervical spine disability or hypertensive heart disease disability, as the Veteran is service-connected for a cervical strain and hypertensive heart disease, service connection is available if it can be shown that the Veteran's acquired psychiatric disorder is proximately due to or the result of a service- connected cervical strain or hypertensive heart disease.  

The claim must fail on this basis however as there is no competent evidence that relates the Veteran's current acquired psychiatric disorder to his service-connected cervical strain or hypertensive heart disease.  Moreover, the only opinion addressing the etiology of the Veteran's acquired psychiatric disability weighs against the claim.  The December 2006 VA examiner reviewed the claims file and examined the Veteran when determining that the Veteran's anxiety and depression were not caused by or related to his service connected cervical strain or hypertensive heart disease.  This opinion constitutes the only opinion to address the relationship between the Veteran's current psychiatric disability and a service-connected disability, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between an acquired psychiatric disorder his service-connected cervical strain and hypertensive heart disease disabilities.

Regarding service connection on a direct basis, the Board initially notes that there are no clinical findings or diagnoses of an acquired psychiatric disorder during service or for several years thereafter.  The first post-service evidence of an acquired psychiatric disorder is the May 2006 VA treatment note which provided a diagnosis of major depression NOS.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with psychosis to a compensable degree within one year of service.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is also no medical opinion of record showing a relationship between any current psychiatric disorder and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any psychiatric disorders and he was not diagnosed with an acquired psychiatric disorder until many years after service.  

The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As there is no competent opinion linking the current disability to service or a service-related disability, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for an acquired psychiatric disorder disability.


III.  Diabetes Mellitus

Laws and Regulations

In addition to the principles relating to service connection on a direct and secondary incurrence basis, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service in veterans who served on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to diabetes mellitus.

At the Veteran's December 2006 VA examination, the Veteran reported that he had been diagnosed with diabetes mellitus 2 years ago.

The Veteran underwent a VA examination in January 2007.  The Veteran reported that he had been diagnosed with diabetes mellitus about a year and a half ago.  The diagnosis was diabetes mellitus type II.  The examiner opined that the Veteran's diabetes mellitus was not due to his service-connected hypertensive vascular disease as diabetes and hypertension were two different medical entities with different pathophysiological mechanisms.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus to include as secondary to a service-connected hypertensive heart disease disability is not warranted.

While the Veteran contends that his diabetes mellitus disability was caused by his service-connected hypertensive heart disease, the claim must still fail as the competent medical evidence shows that the Veteran's diabetes mellitus disability is not related to service, to include as secondary to his hypertensive heart disease disability.  

The Board's review of the evidence also reflects that diabetes mellitus did not manifest within the one year presumptive period for chronic diseases and the Veteran and is therefore not eligible for service connection on a presumptive basis for Type 2 diabetes.  On the contrary, the evidence reflects that there were neither symptoms of diabetes nor a diagnosis of this disease until many years after service.  Specifically, at his December 2006 VA psychiatric examination, the Veteran first reported being diagnosed with diabetes mellitus two years ago.  

The above evidence reflects that the Veteran was not diagnosed with diabetes of any kind, and indeed was specifically found not to have diabetes or endocrine symptoms, until many years after service.  Consequently, to the extent that the Veteran has been diagnosed with the chronic disease of diabetes mellitus, such disease did not manifest within the one year presumptive period and the Veteran did not have symptoms that were later indicated to be early manifestations of this disease.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994). Consequently, entitlement to service connection for diabetes mellitus is not warranted on a presumptive basis. 

Additionally, the Board again notes that the Veteran does not contend that his diabetes mellitus occurred within the one year presumptive period nor does he assert that his diabetes was directly incurred by his service.  Rather, the Veteran specifically claims that his current diabetes mellitus is a result of his service-connected hypertensive heart disease disability.

The Board finds that there is no evidence that the Veteran's current diabetes is or may be associated with service or his service connected hypertensive heart disease disability.  As noted, the Veteran has not alleged that he had symptoms of diabetes or that he had continuity of diabetes symptomatology, and the above evidence reflects that he was specifically found not to have diabetes until 2004.  There is thus no evidence that the Veteran had a chronic disease in service or continuity of symptomatology.  

Regarding entitlement to service connection on a secondary basis, none of the VA treatment notes containing diagnoses of diabetes indicate that this disease is or may be associated with service or a service-connected hypertensive heart disease disability.  Moreover, the only opinion addressing the etiology of the Veteran's diabetes mellitus disability weighs against the claim.  The January 2007 VA examiner reviewed the claims file and examined the Veteran when determining that the Veteran's diabetes mellitus was not caused by or related to his service-connected hypertension.  This opinion constitutes the only opinion to address the relationship between the Veteran's current diabetes disability and a service-connected disability, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a diabetes mellitus disability and his service-connected hypertensive heart disease disability.

Consequently, as there is no competent opinion linking the current disability to service or a service-connected hypertensive heart disease disability, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for diabetes mellitus.


All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his disabilities are related to his service and to his service-connected disabilities.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and his service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder to include as secondary to a service-connected cervical spine and hypertensive heart disease disabilities is denied.

Entitlement to service connection for diabetes mellitus to include as secondary to a service-connected cervical spine and hypertensive heart disease disabilities is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's sleep disorder claim, he contends that he has a current sleep disability that is secondary to his service-connected back disability.  The Board notes that the Veteran's service treatment records demonstrate that the Veteran presented with complaints of sleep difficulties on multiple occasions.  Notably, the Veteran's October 2003 separation examination noted that the Veteran had "trouble sleeping secondary to back pain".

In addition, the Veteran's current treatment records note current sleep disturbances.  While to date, a diagnosis has not been provided, a March 2007 VA treatment report noted that the Veteran had shown significant signs and symptoms suggestive of sleep apnea.  The record notes that a sleep study was scheduled for August 2007 but the record is negative for any sleep study.

Regarding the claim for bilateral carpal tunnel syndrome, the Board notes that a December 2006 VA treatment note demonstrates a diagnosis of bilateral focal median neuropathy at the wrists as seen in mild carpal tunnel syndrome.

The Board notes that a May 2002 MRI of the cervical spine noted that the Veteran presented with neck pain and arm numbness.  In addition, a January 2005 VA treatment note reported that the Veteran had cervical pain that radiated to his left arm with tingling sensations and numbness of the last three digits of his hand.

While the Veteran has undergone VA examinations in April 2001 and December 2002 for his service-connected cervical spine disability, neither examination addressed the question of whether the Veteran's complaints of radiating pain and numbness from his cervical spine is in fact his carpal tunnel syndrome that is related to his service-connected cervical spine strain.  Accordingly, the Board determines that a new VA examination specifically addressing this issue is warranted.

The Board notes that the Veteran has yet to undergo a VA examination for his claimed sleep disorder and carpal tunnel syndrome disabilities.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that specific VA examinations and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claims for service connection for a sleep disorder and a carpal tunnel disability, to include as secondary to a service-connected cervical strain disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011), 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA examination to determine the etiology of the claimed sleep disorder disability.  All indicated tests and studies are to be performed, and a comprehensive occupational and recreational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should address the following inquiries:

Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current sleep disorder disability, and if so, whether it had its onset during service or is otherwise related to service, to include as secondary to the Veteran's service-connected cervical strain disability.  Reasons and bases should be provided for all conclusions.

3.  The Veteran should be scheduled for a VA examination to determine the etiology of the claimed bilateral carpal tunnel disorder disability.  All indicated tests and studies are to be performed, and a comprehensive occupational and recreational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should address the following inquiries:

Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current bilateral carpal tunnel disorder disability, and if so, whether it had its onset during service or is otherwise related to service, to include as secondary to the Veteran's service-connected cervical strain disability.  Reasons and bases should be provided for all conclusions.

4.  Following the completion of any additional development deemed necessary based upon the evidence then of record, adjudicate the claims of entitlement to service connection for bilateral carpal tunnel syndrome and a sleep disorder, to include as secondary to a service-connected cervical strain.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


